Title: From Benjamin Franklin to William Franklin, 3 March 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son
London, Mar. 3. 1773
I wrote to you largely by Capt. All, and sent you several Books, some Seeds, &c mentioned in my Letter, and one thing more, viz. a plated Tea Boiler, of Bolton’s make, which I hope will prove good and please. I have not yet got the Bill. I have since receiv’d yours of Jan. 5. which I shall answer largely by next Opportunity, which I suppose will be Sutton. The India Company have petition’d Parliament to take off the Duty on Tea to America. Inclos’d is Mr. Small’s Letter which by Accident was omitted to be sent by Capt. All. I can now only add Love to Betsey, and that I am ever, Your affectionate Father
B Franklin

Ohio Grant has not yet got the Seals. The Peas I sent you are called the Penshurst Peas. They are much valued as great Bearers, and hardy to stand the Winter.

